Citation Nr: 1717337	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  15-05 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic headaches.

REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel








INTRODUCTION

The Veteran had active military service from August 1963 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a January 10, 2013, rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A motion to advance this appeal on the Board's docket has been raised and granted by the Board's Vice Chairman.  Thus, the appeal on the docket has been advanced based upon advanced age.  38 C.F.R § 20.900 ("advanced age" is defined as 75 or more years). 



FINDINGS OF FACT

1.  The clinical evidence does not demonstrate medical or neurological findings that explain the Veteran's subjective complaints of chronic headaches, nor do they objectively link these complaints with his military service.

2.  A chronic headache disability was not manifested during service and is not shown to be related to active service.


CONCLUSION OF LAW

The criteria for service connection for a chronic headache disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

Duty to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in letters dated December 2011 and September 2012, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  The Board notes that the Veteran's representative argues that to properly adjudicate the claim, an additional examination is warranted in order to determine the etiology and current severity of the claimed headache disorder.  The Board disagrees.  The Veteran underwent a Compensation and Pension examination by the VA in October 2012.  The examiner's opinion was based on a review of the record, and interview with the Veteran, and a thorough clinical examination.  The Board finds that the October 2012 VA examination is adequate upon which to base a decision.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); Acevedo v. Shinseki, 25 Vet App. 286, 293 (2012).



Statement of the Facts

The Veteran's contention is that he started experiencing headaches while in service, and that the headaches continued after service.  He alleges that his headache condition is a result of his military service.  

His service treatment records indicate that the Veteran complained of recurring headaches on one occasion in 1964 while in service.  The report states that he felt dizzy and went to the Emergency Room (ER).  He also felt groggy and lacked an appetite.  It was noted that he had had recurrent sinus issues.  At that time, the diagnosis was "undetermined, manifested by recurrent headaches." 

Several service treatment records (STR's) and clinical records associated with the file indicate that the Veteran sought medical treatment on numerous occasions for various issues, however, not for a chronic headache condition.  His discharge physical in 1965 made no mention of a headache condition, and he was clinically normal upon separation.  A patient problem summary list for occupational health, which includes the years 1988 to 1994, lists the Veteran as being on no medications for allergies.  He is listed as receiving medication Motrin for pain in his finger, and medication for other illnesses non-headache related.  In 1995, the Veteran complained of being light-headed and having a headache for the past couple of days.  

In a March 2011 private examination, a history of the Veteran's illnesses was noted.  The examining doctor indicated that, "[t]he patient is a 71-year-old male who comes in today for followup.  He voices no acute complaints."  There is no reference to chronic headaches in the report.  

The Veteran underwent a Compensation and Pension examination by VA in October 2012.  The examiner found that the Veteran did not have a diagnosed headache condition.  The examiner noted that the Veteran does not experience headache pain, nor does he experience any of the symptoms associated with headaches, such as nausea, sensitivity to light or sound, or changes in vision.  He related no prostrating attacks of headache pain.  The examiner reported that the "[p]atient's description of his headaches appear to be more musculoskeletal in nature involving the back of the neck and shoulders."  The VA examiner opined that the Veteran's headache condition in 1964 was likely due to sinus pressure or a head cold.  He stated:

Patient was seen on March 20, 1964, for dizzy spells and reevaluated the next day for right ear pressure, runny nose and possibly a sinus condition given the proximity of the dates.  I presume that the patient's diagnosis of undetermined was based on the above symptomatology which appears to be a head cold causing him to have recurrent headaches.  The exit physical did not indicate that the patient had a chronic condition with regards to headaches.

See October 2012 VA Compensation and Pension Examination, at page 5-6.

In 2013, the Veteran was evaluated at the Ability Sports Medicine and Rehabilitation, where he complained of neck pain for several months.  It was noted that he had "a history of neck pain after a car accident in 2007, but his symptoms resolved."  Again, however, no diagnosis of a chronic headache condition was made, although in the Treatment Guidelines of the report, the Veteran was given precautions, which stated, "chronic headaches, currently has a head cold."

Service Connection

A claim for service connection must be supported by evidence demonstrating: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of that disease during that service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. § 3.307, 3.309(a) (2016).

If a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice.  Rather, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b) (2016).  The provisions of 38 C.F.R. § 3.303 (b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, headaches are not listed as a chronic disease in 38 C.F.R. § 3.309 (a).  Therefore, chronicity and continuity of symptomatology under 38 C.F.R. § 3.303 (b) do not apply to the Veteran's claim for service connection for a headache disability.

The Board cannot conclude that the Veteran has a "chronic" headache disorder that was incurred during service.

Evidence in favor of the Veteran's claim of chronic headaches consists of his lay opinion as to headache pain.  The Veteran is competent to relate his personal experiences, such as the existence and onset of head pain, but his statements must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 at 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Here, however, his statements are of limited probativeness, where the medical evidence of record outweighs his statements, especially where the October 2012 VA examination report, reflects that he does not have headache pain.  Indeed, the Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Without a pathology to which such symptoms can be attributed, there is no basis upon which to grant service connection.  

Furthermore, there is no medical evidence that shows that the Veteran suffers or suffered from a chronic headache disorder.  The two incidents of headaches noted in the service treatment and clinical records, were in fact not ongoing and continuous, but rather isolated incidents.  To the extent he alleges otherwise, the Board finds that his assertions of ongoing symptomatology are outweighed by the more probative evidence of record, particularly the October 2012 examination report finding no current or chronic headache disorder.  Therefore, in the absence of competent evidence indicating that the Veteran has a current chronic disability manifested by headaches, or otherwise attributing his perceived headaches with service, his claim in this regard must be denied.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In light of the absence of any competent evidence of a current headache disability, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Conclusion

There is no competent evidence showing a current disability with regard to chronic headaches; nor is there competent evidence showing a chronic headache condition.  Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A.§ 5107 (a) (West 2014).  Thus, for all the foregoing reasons, the claim for entitlement to service connection for chronic headaches is denied.





ORDER

Entitlement to service connection for chronic headaches is denied.



____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


